UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2011 Date of reporting period:	August 1, 2010 — July 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Growth Opportunities Fund Annual report 7 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information 48 About the Trustees 49 Officers 51 Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. Markets did show signs of stabilizing after the initial shock wore off, but it seems clear that volatility will be with us in the nearterm. Putnam’s investment team believes the downgrade will have limited impact on the real economy today and that many investment opportunities still exist. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in this environment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms.Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking to harness the growth potential of large companies When Putnam Growth Opportunities Fund opened to the investing public in August 1997, its managers were committed to seeking growth potential in the types of U.S. companies that dominated the markets — large yet flexible, coupling the benefits of size and scale with the ability to respond to changing tastes and new technologies. Today, the fund continues to target the stocks of these types of companies, using rigorous research techniques to identify those believed to have both a competitive edge and the potential to produce strong profits. Of course, as with any fund that invests in stocks, there are risks involved. The fund’s manager seeks to mitigate risk by investing with a long-term perspective, looking for companies he believes have the fundamental strength to deliver results over time, despite market setbacks. While the fund’s strategy favors growth stocks, the manager also seeks to cushion the impact of market volatility at times when growth-style investing is out of favor. In the fund’s first report to shareholders, then-Chairman of the Trustees George Putnam wrote of the management team: “Besides taking advantage of today’s opportunities, they have sought companies that have proved themselves in fair weather and foul, mindful that exuberant markets such as today’s do not last forever.” While not all large-cap companies have been able to weather the tough times, many that were in the fund’s portfolio in the mid-1990s have continued to grow and prosper. Regardless of how market conditions change in the years ahead, the fund will continue to seek leading companies with dominant products, services, and barriers to entry against potential competitors. These companies can be attractive investments, especially when the market underestimates the sustainability of their growth. Consider these risks before investing: Stocks with above-average earnings may be more volatile, especially if earnings do not continue to grow. In-depth analysis is key to successful stock selection Drawing on the expertise of a dedicated team of stock analysts, the fund’s portfolio manager seeks attractive growth stocks. Once a stock is selected for the portfolio, it is regularly assessed to ensure that it continues to be attractive. Areas of focus include: Growth The manager examines each company’s financials, including its sales and earnings, and targets those companies believed to offer growth potential. Quality The manager looks for high-quality companies, seeking characteristics such as solid management teams, sound business models, a record of strong performance, and high levels of free-cash flow. Valuation The manager carefully considers how each stock is valued, seeking stocks whose valuations are attractive relative to the company’s growth potential. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Robert M. Brookby Rob, large-company stocks overall delivered strong returns for the period, but it wasn’t a smooth ride. What happened in the financial markets over the past year? When the fund’s fiscal year began in August 2010, stocks had been declining sharply for several months, largely in response to Greece’s sovereign debt crisis, which led to broader worries about debt issues in other European Union countries. At the same time, investors had become discouraged about the slow pace of the U.S. economic recovery. September, however, marked a turning point, when the S&P 500 Index, a broad measure of U.S. stock performance, advanced 8.92% — its best September in 71 years. It appeared that the U.S. economy was finding its footing, and stocks delivered strong results through the end of 2010. We entered 2011 on a strong note, but the environment quickly grew turbulent. Stocks struggled through a series of events, including a devastating earthquake, tsunami, and nuclear crisis in Japan; unrest in the Middle East and North Africa; spiking oil prices; and political turmoil in Europe stemming from ongoing sovereign debt issues. The stock market remained turbulent and, in the final month of the period, the S&P 500 posted its third straight monthly loss, the longest streak since 2008. Debt issues in the United States added to the pressure, as lawmakers struggled to reach an agreement over the federal debt ceiling. Finally, shortly after the close of the period, Standard & Poor’s unprecedented downgrade of U.S. sovereign debt to AA+ from AAA sent stocks into deep declines. How did you position the fund during these challenging markets? I continued to believe that underneath all the turmoil, a recovery was under way, and my This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 strategy was to position the fund accordingly. We expected that the economic data would be choppy, and that markets could be volatile as a result. While my outlook has shifted in recent months, we favored sectors that tend to do well in a recovering economy, and this strategy proved beneficial. Within the fund’s portfolio, what strategies or stocks had a positive impact on returns for the period? National Oilwell Varco was the top-performing stock in the portfolio for the fiscal year. This company makes equipment and components used in oil and gas drilling, and investment in drilling equipment has remained strong worldwide, with many businesses looking to upgrade their rigs. This has boosted revenue and earnings for National Oilwell, whose components are used on most major oil rigs. National Oilwell also benefits from a growing demand for equipment to drill in more technologically challenging environments, such as ultra-deep water drilling and shale gas drilling. While the company has competition in this area, it does maintain a healthy market share. Another strong contributor to fund performance was Priceline.com , an online travel booking company. Hotels and airlines make their services accessible through the Priceline.com website, providing a convenient way for travelers to make plans via the Internet. The company has benefited particularly from its business with European hotels, which tend to have fragmented booking systems. The Priceline.com site serves as a convenient and efficient distribution arm for these hotels, especially the smaller ones. This stock also benefits from what we believe is a powerful and sustainable long-term trend — the use of the Internet to research, plan, and book travel. Also worth noting is the stock of Apple , whose remarkable performance was based largely on the continued performance of its key iconic products: the iPhone and the iPad. These products once again delivered sales results that exceeded even the most Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary overtime. 6 optimistic assumptions on Wall Street. As a result, Apple’s earnings produced a genuine positive surprise, coming in more than 30% ahead of forecasted expectations for the quarter ended June 2011. Moreover, the iPad now commands a nearly 90% share of the emerging tablet device market, and the iPhone continues to find traction with customers all over the world. We believe Apple continues to offer an attractive growth opportunity, and the stock remained in the fund’s portfolio at period-end. What are some stocks or strategies that held back performance? Fund performance was dampened by our decision to not hold the stock of Exxon Mobil, which advanced considerably, along with most others in the energy sector during the period. In the energy sector, our strategy is to focus on companies that we believe offer stronger organic growth potential. Another detractor for the period was the stock of Teva Pharmaceutical Industries , an Israel-based generic drug company. Teva’s recent struggles have been related to one of its branded drugs, Copaxone, the number-one prescribed treatment for multiple sclerosis. Investors have become increasingly concerned about generic competition for the drug, which is a highly profitable product for Teva. The regulatory pathway is still unclear for generic competitors, but speculation has created negative sentiment toward Teva. We continued to hold Teva in the portfolio at the close of the period, primarily because we believe the company’s growth potential is not adequately reflected in its stock price. Also holding back performance for the fiscal year was PNC Financial Services Group , a This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 Pennsylvania-based bank. Despite declines in its stock price during the period, we believe this is a well-managed bank that remains an attractive long-term growth opportunity. Also disappointing was Hewlett-Packard , a company that has been pressured by an overall decline in personal computer sales as well as rapidly increasing competition from tablet computers. In addition to disappointing earnings, the company has been dealing with some management issues. Shortly after the close of the period, we reduced the fund’s position in Hewlett-Packard considerably. After a thorough evaluation, we are not convinced that the company has the appropriate strategy in place to manage itsfuture. With markets showing turbulence at the close of the fiscal year, what is youroutlook? Economic growth has clearly slowed in almost every region of the world. Anemic conditions in the United States and Europe are now being joined by “landings” — shifts to slower growth — in emerging markets such as China and Brazil. We have seen a stream of economic data to indicate that our economic recovery in the United States is stalling. Unemployment in particular remains stubbornly high and job creation is proving extraordinarily difficult. Compounding the problem has been the politics surrounding America’s fiscal problems, which has diminished confidence from business leaders and households alike. We now believe that the growth potential for many companies is slower than we expected even just three months ago. While it is impossible to predict the future, the next few years are likely to be more influenced by fiscal restraint, higher taxes, more regulatory uncertainty, and less job creation. I would expect that larger companies with stronger balance sheets and global growth capabilities should be better positioned to perform in this environment. I also expect that as growth becomes more scarce, companies that can continue to grow through economic weakness will see their valuations This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Chart data reflect a new calculation methodology that went into effect within the past six months. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 at premiums to the market. I expect volatility in almost all sectors as the market is forced to reset its expectations. I anticipate that areas such as industrials, materials, and technology still offer some of the best relative growth investment opportunities against a backdrop that is challenging for growth overall. As always, when positioning the fund, I want to be able to capitalize on opportunities without exposing the fund’s investors to too much risk. I strive for a careful balance of stocks with high growth potential and those with more defensive characteristics. Thank you, Rob, for your time and insight. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Of special interest We are pleased to report that the fund benefited during the period as a result of a third court-ordered settlement distribution made to eligible holders of Enron Corporation common stock. Enron’s stock became worthless in 2001 when it was determined that the company had defrauded shareholders by conspiring to conceal losses and inflate profits. The company declared bankruptcy in December 2001, and its assets were later sold off to recoup creditors. Shareholders who purchased Enron stock between September9, 1997, and December 2, 2001, were eligible to participate in the settlement. The fund received $12,097,538 on December29, 2008, a second settlement of $2,326,616 on December 28, 2009, and a third settlement of $3,189,551 on January 19, 2011. Portfolio Manager Robert M. Brookby has an M.B.A. from Harvard Business School and a B.A. from Northwestern University. Rob joined Putnam in 2008 and has been in the investment industry since 1999. IN THE NEWS Lower corporate debt, higher profits, and record cash on hand are factors fueling a positive outlook for U.S. mergers and acquisitions, according to a recent study of the world’s 1,000 largest companies by KPMG International. Among the 338 U.S. companies in the survey, net debt is projected to decline 34% by June 2012, compared with a 19% decline projected for their global peers. Lower debt levels may enhance the ability of corporations to pursue acquisitions. U.S. corporations in general have also continued to report robust profits this year. Through August 9, of the 441 S&P 500 companies that had reported second-quarter earnings, 69.6% beat analyst estimates, according to Standard& Poor’s research. By the end of the first quarter, U.S. firms held nearly $2trillion in cash on hand, which could be used to fund business expansion, dividends, stock buy-backs, or mergers andacquisitions. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For themost recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 7/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (8/1/97) (2/1/99) (8/1/97) (1/21/03) (7/1/99) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.42% 5.02% 4.60% 4.60% 4.64% 4.64% 4.86% 4.63% 5.16% 5.64% 10 years 7.22 1.06 –0.58 –0.58 –0.50 –0.50 2.03 –1.56 4.69 10.04 Annual average 0.70 0.11 –0.06 –0.06 –0.05 –0.05 0.20 –0.16 0.46 0.96 5 years 32.81 25.20 27.94 25.94 27.98 27.98 29.58 25.07 31.26 34.57 Annual average 5.84 4.60 5.05 4.72 5.06 5.06 5.32 4.58 5.59 6.12 3 years 27.42 20.06 24.58 21.58 24.57 24.57 25.55 21.13 26.54 28.45 Annual average 8.41 6.28 7.60 6.73 7.60 7.60 7.88 6.60 8.16 8.70 1 year 24.31 17.19 23.40 18.40 23.41 22.41 23.72 19.42 24.06 24.68 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after the contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent and prior performance benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 7/31/11 Lipper Large-Cap Growth Funds Russell 1000 Growth Index category average* Annual average (life of fund) 6.13% 6.08% 10 years 26.71 24.17 Annual average 2.40 2.10 5 years 30.85 24.41 Annual average 5.52 4.37 3 years 16.87 10.42 Annual average 5.33 3.26 1 year 24.76 23.32 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/11, there were 780, 688, 596, 373, and 118 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $9,942 and $9,950, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $9,844. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $10,469 and $11,004, respectively. 11 Fund price and distribution information For the 12-month period ended 7/31/11 Class A Class B Class C Class M Class R Class Y Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $13.82 $14.66 $12.69 $12.86 $13.07 $13.54 $13.59 $14.18 7/31/11 17.18 18.23 15.66 15.87 16.17 16.76 16.86 17.68 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. The fund made no distributions during the period. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (8/1/97) (2/1/99) (8/1/97) (1/21/03) (7/1/99) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 5.55% 5.16% 4.74% 4.74% 4.78% 4.78% 4.99% 4.76% 5.30% 5.77% 10 years 2.35 –3.52 –5.07 –5.07 –5.06 –5.06 –2.64 –6.03 –0.07 4.97 Annual average 0.23 –0.36 –0.52 –0.52 –0.52 –0.52 –0.27 –0.62 –0.01 0.49 5 years 32.65 24.99 27.77 25.77 27.81 27.81 29.48 24.95 31.12 34.39 Annual average 5.81 4.56 5.02 4.69 5.03 5.03 5.30 4.56 5.57 6.09 3 years 26.80 19.53 23.99 20.99 23.98 23.98 24.95 20.55 25.93 27.82 Annual average 8.24 6.13 7.43 6.56 7.43 7.43 7.71 6.43 7.99 8.53 1 year 35.27 27.47 34.35 29.35 34.31 33.30 34.67 29.98 34.99 35.68 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/10* 1.25% 2.00% 2.00% 1.75% 1.50% 1.00% Annualized expense ratio for the six-month period ended 7/31/11†‡ 1.21% 1.96% 1.96% 1.71% 1.46% 0.96% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financialhighlights. ‡ Includes an increase of 0.01% in annualized performance fees for the six months ended 7/31/11. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2011, to July 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.04 $9.77 $9.77 $8.53 $7.29 $4.80 Ending value (after expenses) $1,014.20 $1,010.30 $1,010.80 $1,012.50 $1,013.20 $1,016.10 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2011, use the following calculation method. To find the value of your investment on February 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.06 $9.79 $9.79 $8.55 $7.30 $4.81 Ending value (after expenses) $1,018.79 $1,015.08 $1,015.08 $1,016.31 $1,017.55 $1,020.03 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in theyear. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growthorientation. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2011. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not evaluated PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes 16 in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. In addition, your fund’s new management contract provides that its management fees will be adjusted up or down depending upon whether your fund’s performance is better or worse than the performance of an appropriate index of securities prices specified in the management contract. To ensure that the performance comparison was being made over a reasonable period of time, your fund did not begin accruing performance adjustments until January 2011, by which time there was a twelve month period under the new management contract based on which to determine performance adjustments. The Contract Committee observed that the complex-wide breakpoints of the open-end funds and your fund’s performance fee had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure and performance fee in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the 17 custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality 18 personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Growth Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period 2nd Three-year period 1st Five-year period 1st Over the one-year, three-year and five-year periods ended December 31, 2010, there were 857, 753 and 634 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2011, Putnam employees had approximately $350,000,000 and the Trustees had approximately $74,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Growth Opportunities Fund (the fund), including the fund’s portfolio, as of July 31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on ouraudits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for ouropinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Growth Opportunities Fund as of July 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accountingprinciples. Boston, Massachusetts September 14, 2011 22 The fund’s portfolio 7/31/11 COMMON STOCKS (99.4%)* Shares Value Aerospace and defense (4.4%) Embraer SA ADR (Brazil) 19,834 $585,500 Goodrich Corp. 28,400 2,701,976 Honeywell International, Inc. 32,300 1,715,130 Northrop Grumman Corp. S 14,700 889,497 Precision Castparts Corp. 34,037 5,492,891 Safran SA (France) 35,130 1,453,409 United Technologies Corp. 32,869 2,722,868 Air freight and logistics (0.7%) United Parcel Service, Inc. Class B 37,100 2,568,062 Airlines (0.2%) Delta Air Lines, Inc. † 88,500 698,265 Auto components (0.7%) Lear Corp. 47,200 2,312,800 Automobiles (0.6%) Ford Motor Co. † 176,100 2,150,181 Beverages (2.1%) Coca-Cola Co. (The) 42,700 2,904,027 Coca-Cola Enterprises, Inc. 106,700 2,999,337 PepsiCo, Inc. 24,600 1,575,384 Biotechnology (1.5%) Celgene Corp. † 48,900 2,899,770 Dendreon Corp. † S 41,576 1,534,154 Human Genome Sciences, Inc. † S 41,727 876,684 Capital markets (1.4%) Apollo Global Management, LLC. Class A S 31,873 551,722 Goldman Sachs Group, Inc. (The) 7,400 998,778 Invesco, Ltd. 54,700 1,213,246 State Street Corp. 50,000 2,073,500 Chemicals (4.9%) Agrium, Inc. (Canada) 13,431 1,173,601 Albemarle Corp. 46,900 3,122,602 Celanese Corp. Ser. A S 85,237 4,699,116 Huntsman Corp. 130,977 2,501,661 LyondellBasell Industries NV Class A (Netherlands) 67,608 2,667,812 Monsanto Co. 48,500 3,563,780 Commercial banks (0.3%) PNC Financial Services Group, Inc. 19,600 1,064,084 Communications equipment (4.9%) ADTRAN, Inc. 40,300 1,333,527 Cisco Systems, Inc. 231,412 3,695,650 F5 Networks, Inc. † 6,100 570,228 23 COMMON STOCKS (99.4%)* cont. Shares Value Communications equipment cont. Juniper Networks, Inc. † 52,200 $1,220,958 Polycom, Inc. † S 98,000 2,648,940 Qualcomm, Inc. 142,648 7,814,257 Computers and peripherals (11.0%) Apple, Inc. † 65,632 25,627,979 EMC Corp. † S 204,800 5,341,184 Hewlett-Packard Co. 133,200 4,683,312 SanDisk Corp. † S 80,152 3,408,865 Diversified financial services (1.3%) CME Group, Inc. 10,150 2,935,279 JPMorgan Chase & Co. 42,100 1,702,945 Diversified telecommunication services (0.3%) Iridium Communications, Inc. † S 108,589 926,264 Electrical equipment (0.9%) Cooper Industries PLC 26,200 1,370,522 GrafTech International, Ltd. † S 95,700 1,843,182 Electronic equipment, instruments, and components (0.8%) TE Connectivity, Ltd. (Switzerland) 76,700 2,640,781 Energy equipment and services (4.9%) Baker Hughes, Inc. 18,500 1,431,530 National Oilwell Varco, Inc. 52,000 4,189,640 Oil States International, Inc. † S 23,400 1,888,380 Schlumberger, Ltd. 96,700 8,738,779 Technip SA (France) 10,143 1,105,316 Food and staples retail (0.7%) Costco Wholesale Corp. 32,800 2,566,600 Food products (0.5%) Mead Johnson Nutrition Co. Class A 23,100 1,648,647 Health-care equipment and supplies (3.3%) Baxter International, Inc. S 93,700 5,450,529 Covidien PLC (Ireland) 80,400 4,083,516 St. Jude Medical, Inc. 24,100 1,120,650 Stryker Corp. 17,000 923,780 Health-care providers and services (3.0%) Aetna, Inc. 100,100 4,153,149 CIGNA Corp. 28,200 1,403,514 Express Scripts, Inc. † S 58,900 3,195,914 Quest Diagnostics, Inc. S 32,074 1,732,317 Hotels, restaurants, and leisure (3.1%) Carnival Corp. S 68,100 2,267,730 Las Vegas Sands Corp. † 31,800 1,500,324 24 COMMON STOCKS (99.4%)* cont. Shares Value Hotels, restaurants, and leisure cont. McDonald’s Corp. 39,900 $3,450,552 Starbucks Corp. 94,000 3,768,460 Household durables (0.3%) Newell Rubbermaid, Inc. 44,600 692,192 NVR, Inc. † 500 340,045 Household products (1.3%) Colgate-Palmolive Co. 22,900 1,932,302 Procter & Gamble Co. (The) 44,600 2,742,454 Independent power producers and energy traders (0.7%) AES Corp. (The) † 188,000 2,314,280 Industrial conglomerates (1.4%) General Electric Co. 73,700 1,319,967 Tyco International, Ltd. 79,200 3,507,768 Insurance (1.3%) Aflac, Inc. 42,098 1,939,034 Hartford Financial Services Group, Inc. (The) 112,000 2,623,040 Internet and catalog retail (2.8%) Amazon.com, Inc. † 23,700 5,273,724 Priceline.com, Inc. † 8,250 4,435,613 Internet software and services (3.6%) Baidu, Inc. ADR (China) † 16,900 2,654,483 Google, Inc. Class A † 16,365 9,879,387 IT services (2.0%) Accenture PLC Class A S 24,300 1,437,102 Mastercard, Inc. Class A 14,000 4,245,500 Western Union Co. (The) S 61,700 1,197,597 Leisure equipment and products (0.5%) Hasbro, Inc. 40,200 1,590,312 Life sciences tools and services (2.1%) Agilent Technologies, Inc. † 43,600 1,838,176 Thermo Fisher Scientific, Inc. † 91,100 5,474,199 Machinery (3.9%) Eaton Corp. 74,300 3,562,685 Ingersoll-Rand PLC 69,600 2,604,432 Pall Corp. 10,800 535,464 Parker Hannifin Corp. 58,500 4,622,670 Stanley Black & Decker, Inc. 8,000 526,160 Timken Co. 40,100 1,751,167 Media (2.7%) DIRECTV Class A † 27,300 1,383,564 Interpublic Group of Companies, Inc. (The) 296,000 2,903,760 25 COMMON STOCKS (99.4%)* cont. Shares Value Media cont. Time Warner, Inc. S 73,100 $2,570,196 Walt Disney Co. (The) 72,800 2,811,536 Metals and mining (1.3%) Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 54,200 2,870,432 Teck Resources Limited Class B (Canada) 34,463 1,703,851 Multiline retail (1.8%) Kohl’s Corp. 56,900 3,112,999 Target Corp. 61,400 3,161,486 Oil, gas, and consumable fuels (5.1%) Alpha Natural Resources, Inc. † 37,000 1,580,270 Anadarko Petroleum Corp. 20,700 1,708,992 CONSOL Energy, Inc. 10,500 562,800 Hess Corp. 19,500 1,336,920 Kosmos Energy, Ltd. † 64,039 972,752 Linn Energy, LLC (Units) 67,600 2,706,028 Noble Energy, Inc. 34,600 3,448,928 Occidental Petroleum Corp. 38,000 3,730,840 Oiltanking Partners LP (Unit) † 15,388 367,158 Petroleo Brasileiro SA ADR (Brazil) 58,900 2,000,833 Personal products (0.4%) Estee Lauder Cos., Inc. (The) Class A 14,500 1,521,195 Pharmaceuticals (1.0%) Merck & Co., Inc. 50,500 1,723,565 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 36,900 1,721,016 Real estate investment trusts (REITs) (0.2%) Prologis, Inc. R S 18,709 666,602 Real estate management and development (1.0%) BR Malls Participacoes SA (Brazil) 69,889 813,270 CB Richard Ellis Group, Inc. Class A † 124,100 2,705,380 Road and rail (0.9%) Hertz Global Holdings, Inc. † S 52,300 735,861 Kansas City Southern † S 18,180 1,078,983 Swift Transportation Co. † S 132,097 1,497,980 Semiconductors and semiconductor equipment (3.4%) Advanced Micro Devices, Inc. † 201,029 1,475,553 First Solar, Inc. † S 14,272 1,687,379 Intel Corp. 77,400 1,728,342 KLA-Tencor Corp. S 24,000 955,680 Lam Research Corp. † 30,200 1,234,576 Marvell Technology Group, Ltd. † 76,400 1,132,248 Novellus Systems, Inc. † S 38,500 1,195,040 Texas Instruments, Inc. 89,900 2,674,525 26 COMMON STOCKS (99.4%)* cont. Shares Value Software (4.9%) Adobe Systems, Inc. † 44,800 $1,241,856 BMC Software, Inc. † 46,112 1,992,961 Microsoft Corp. 104,567 2,865,136 Oracle Corp. 275,900 8,437,022 Salesforce.com, Inc. † S 13,700 1,982,527 Synchronoss Technologies, Inc. † S 21,400 625,950 Specialty retail (2.2%) Bed Bath & Beyond, Inc. † 37,900 2,216,771 Lowe’s Cos., Inc. 77,800 1,678,924 Office Depot, Inc. † S 61,700 233,226 TJX Cos., Inc. (The) 29,200 1,614,760 Williams-Sonoma, Inc. 50,000 1,851,000 Textiles, apparel, and luxury goods (0.1%) Iconix Brand Group, Inc. † S 21,222 495,109 Tobacco (1.6%) Philip Morris International, Inc. 77,000 5,480,090 Wireless telecommunication services (1.4%) American Tower Corp. Class A † 45,100 2,369,103 NII Holdings, Inc. † S 56,742 2,403,024 Total common stocks (cost $297,730,748) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 $255,000 $243,908 Total convertible bonds and notes (cost $255,000) WARRANTS (—%)* † Expiration Strike date price Warrants Value Citigroup, Inc. 1/4/19 $106.10 163,930 $114,751 Total warrants (cost $165,569) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Best Buy Co., Inc. (Call) Jan-12/$35.00 89,133 $42,500 JPMorgan Chase & Co. (Call) Jan-12/$50.00 46,049 21,460 JPMorgan Chase & Co. (Call) Jan-12/$45.00 26,330 34,918 Total purchased options outstanding (cost $302,341) 27 SHORT-TERM INVESTMENTS (12.3%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.17% d 42,497,017 $42,497,017 Putnam Money Market Liquidity Fund 0.05% e 524,499 524,499 U.S. Treasury Bills with an effective yield of 0.240%, October 20, 2011 $24,000 23,989 U.S. Treasury Bills with effective yields ranging from 0.196% to 0.199%, August 25, 2011 189,000 188,975 Total short-term investments (cost $43,234,478) TOTAL INVESTMENTS Total investments (cost $341,688,136) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2010 through July 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $352,048,994. † Non-income-producing security. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Security on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $3,617,756 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. FORWARD CURRENCY CONTRACTS at 7/31/11 (aggregate face value $2,357,980) Contract Delivery Aggregate Unrealized Counterparty Currency type date Value face value depreciation UBS AG Euro Sell 8/17/11 $2,367,210 $2,357,980 $(9,230) Total WRITTEN OPTIONS OUTSTANDING at 7/31/11 (premiums received $41,893) Contract Expiration date/ amount strike price Value Best Buy Co., Inc. (Call) 89,133 Jan-12/$40.00 $12,764 Total 28 TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 Fixed payments Total return Swap counterparty / Termination received (paid) by received by Unrealized Notional amount date fund per annum or paid by fund depreciation Goldman Sachs International baskets 13,817 9/26/11 (1 month USD- A basket $(40,971) LIBOR-BBA plus (GSCBPBNK) 35 bp) of common stocks Total Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $51,815,264 $— $— Consumer staples 23,370,036 — — Energy 34,663,850 1,105,316 — Financials 19,286,880 — — Health care 38,130,933 — — Industrials 42,331,030 1,453,409 — Information technology 107,628,545 — — Materials 22,302,855 — — Telecommunication services 5,698,391 — — Utilities 2,314,280 — — Total common stocks — Convertible bonds and notes — 243,908 — Purchased options outstanding — 98,878 — Warrants 114,751 — — Short-term investments 524,499 42,709,981 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(9,230) $— Written options — (12,764) — Total return swap contracts — (40,971) — Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 29 Statement of assets and liabilities 7/31/11 ASSETS Investment in securities, at value, including $40,711,944 of securities on loan (Note 1): Unaffiliated issuers (identified cost $298,666,620) $350,771,290 Affiliated issuers (identified cost $43,021,516) (Notes 1 and 6) 43,021,516 Cash 548,051 Dividends, interest and other receivables 664,172 Receivable for shares of the fund sold 196,888 Receivable for investments sold 3,356,650 Total assets LIABILITIES Payable for investments purchased 2,684,651 Payable for shares of the fund repurchased 544,950 Payable for compensation of Manager (Note 2) 168,362 Payable for investor servicing fees (Note 2) 89,666 Payable for custodian fees (Note 2) 11,431 Payable for Trustee compensation and expenses (Note 2) 197,460 Payable for administrative services (Note 2) 1,845 Payable for distribution fees (Note 2) 102,246 Unrealized depreciation on forward currency contracts (Note 1) 9,230 Written options outstanding, at value (premiums received $41,893) (Notes 1 and 3) 12,764 Unrealized depreciation on swap contracts (Note 1) 40,971 Collateral on securities loaned, at value (Note 1) 42,497,017 Other accrued expenses 148,980 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1, 4 and 7) $340,406,116 Undistributed net investment income (Note 1) 51,761 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (40,492,389) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 52,083,506 Total — Representing net assets applicable to capital shares outstanding (Continued on next page) 30 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($295,288,644 divided by 17,183,499 shares) $17.18 Offering price per class A share (100/94.25 of $17.18)* $18.23 Net asset value and offering price per class B share ($24,683,001 divided by 1,575,900 shares)** $15.66 Net asset value and offering price per class C share ($13,781,162 divided by 868,230 shares)** $15.87 Net asset value and redemption price per class M share ($5,270,967 divided by 326,048 shares) $16.17 Offering price per class M share (100/96.50 of $16.17)* $16.76 Net asset value, offering price and redemption price per class R share ($630,033 divided by 37,365 shares) $16.86 Net asset value, offering price and redemption price per class Y share ($12,395,187 divided by 701,121 shares) $17.68 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 31 Statement of operations Year ended 7/31/11 INVESTMENT INCOME Dividends (net of foreign tax of $31,279) $3,946,533 Interest (including interest income of $8,062 from investments in affiliated issuers) (Note 6) 10,263 Securities lending (Note 1) 95,880 Total investment income EXPENSES Compensation of Manager (Note 2) 1,985,615 Investor servicing fees (Note 2) 1,140,401 Custodian fees (Note 2) 22,986 Trustee compensation and expenses (Note 2) 28,720 Administrative services (Note 2) 10,412 Distribution fees — Class A (Note 2) 733,945 Distribution fees — Class B (Note 2) 281,526 Distribution fees — Class C (Note 2) 137,447 Distribution fees — Class M (Note 2) 37,952 Distribution fees — Class R (Note 2) 1,882 Other 222,199 Total expenses Expense reduction (Note 2) (45,053) Net expenses Net investment loss Net realized gain on investments (Notes 1 and 3) 35,216,237 Net realized gain on swap contracts (Note 1) 700,060 Net realized loss on futures contracts (Note 1) (151,910) Net realized loss on foreign currency transactions (Note 1) (192,290) Net realized gain on written options (Notes 1 and 3) 91,465 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 7,654 Net unrealized appreciation of investments, swap contracts and written options during the year 38,213,702 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 32 Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment loss $(505,356) $(932,589) Net realized gain on investments and foreign currency transactions 35,663,562 52,859,755 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 38,221,356 (10,577,358) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A — (1,122,145) Class M — (360) Class R — (584) Class Y — (38,695) From return of capital Class A — (24,780) Class M — (8) Class R — (13) Class Y — (854) Increase in capital from settlement payments (Note 7) 380,409 — Redemption fees (Note 1) 1,793 1,044 Decrease from capital share transactions (Note 4) (35,083,161) (41,205,739) Total increase (decrease) in net assets NET ASSETS Beginning of year 313,370,391 314,412,717 End of year (including undistributed net investment income of $51,761 and distributions in excess of net investment income of $203,436, respectively) The accompanying notes are an integral part of these financial statements. 33 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees b reimbursements end of period value (%) c (in thousands) netassets (%) d netassets (%) turnover (%) Class A July 31, 2011 (.01) 3.35 e — .02 f 24.31 e 1.22 (.05) 68 July 31, 2010 (.02) 1.66 g (.06) — b — — g 1.32 h (.17) h 96 July 31, 2009 .05 (1.35) i — b,j (9.60) i 1.27 h .49 h 160 July 31, 2008 (.01) (1.29) — 1.29 h (.04) h 69 July 31, 2007 (.04) 1.89 — 1.32 h (.30) h 65 Class B July 31, 2011 (.12) 3.07 e — .02 f 23.40 e 1.97 (.80) 68 July 31, 2010 (.11) 1.52 g — 12.50 g 2.07 h (.91) h 96 July 31, 2009 (.02) (1.27) i — b,j (10.26) i 2.02 h (.20) h 160 July 31, 2008 (.11) (1.21) — 2.04 h (.81) h 69 July 31, 2007 (.14) 1.79 — 2.07 h (1.03) h 65 Class C July 31, 2011 (.12) 3.11 e — .02 f 23.41 e 1.97 (.80) 68 July 31, 2010 (.12) 1.55 g — 12.51 g 2.07 h (.92) h 96 July 31, 2009 (.02) (1.29) i — b,j (10.28) i 2.02 h (.25) h 160 July 31, 2008 (.11) (1.22) — 2.04 h (.79) h 69 July 31, 2007 (.14) 1.81 — 2.07 h (1.04) h 65 Class M July 31, 2011 (.09) 3.17 e — .02 f 23.72 e 1.72 (.55) 68 July 31, 2010 (.09) 1.58 g — b — b — b — — 12.88 g 1.82 h (.67) h 96 July 31, 2009 — b (1.30) i — b,j (10.09) i 1.77 h — h,k 160 July 31, 2008 (.08) (1.23) — 1.79 h (.54) h 69 July 31, 2007 (.11) 1.82 — 1.82 h (.79) h 65 Class R July 31, 2011 (.05) 3.30 e — .02 f 24.06 e 1.47 (.31) 68 July 31, 2010 (.06) 1.64 g (.04) — b — — 13.08 g 1.57 h (.43) h 96 July 31, 2009 .02 (1.33) i — b,j (9.81) i 1.52 h .22 h 160 July 31, 2008 (.04) (1.28) — 1.54 h (.30) h 69 July 31, 2007 (.08) 1.88 — 1.57 h (.57) h 65 Class Y July 31, 2011 .03 3.45 e — .02 f 24.68 e .97 .19 68 July 31, 2010 .01 1.71 g (.09) — b — — 13.69 g 1.07 h .08 h 96 July 31, 2009 .08 (1.38) i — b,j (9.39) i 1.02 h .73 h 160 July 31, 2008 .03 (1.32) — 1.04 h .21 h 69 July 31, 2007 (.01) 1.93 — 1.07 h (.05) h 65 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 34 35 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on January 19, 2011: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2011. f Reflects a non-recurring reimbursement related to restitution amounts in connection with a distribution plan approved by the Securities and Exchange Commission (the SEC), which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 28, 2009: Per share Class A $0.09 Class B 0.09 Class C 0.09 Class M 0.09 Class R 0.09 Class Y 0.10 This payment resulted in an increase to total returns of 0.74% for the year ended July 31, 2010. The accompanying notes are an integral part of these financial statements. 36 Financial highlights (Continued) h Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010, certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.05% July 31, 2009 0.25 July 31, 2008 0.16 July 31, 2007 0.21 i Reflects a non-recurring litigation payment received by the fund from Enron Corporation which amounted to the following amounts per share outstanding on December 29, 2008: Per share Class A $0.44 Class B 0.41 Class C 0.41 Class M 0.42 Class R 0.43 Class Y 0.45 This payment resulted in an increase to total returns of 3.25% for the year ended July 31, 2009. j Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C., and Millennium International Management, L.L.C., which amounted to less than $0.01 per share outstanding on June 23, 2009. k Amount represents less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 37 Notes to financial statements 7/31/11 Note 1: Significant accounting policies Putnam Growth Opportunities Fund (the fund), is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The fund seeks capital appreciation. The fund invests mainly in common stocks of large U.S. companies, with a focus on growth stocks. Growth stocks are issued by companies whose earnings are expected to grow faster than those of similar firms, and whose business growth and other characteristics may lead to an increase in stock price. Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2010 through July 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be 38 used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. C) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. D) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. 39 Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. For the reporting period, the transaction volume of futures contracts was minimal. E) Options contracts The fund uses options contracts to hedge against changes in values of securities it owns, owned or expects to own. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 100,000 on purchased options contracts for the reporting period. F) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average contract amount of approximately $1,500,000 on forward currency contracts for the reporting period. G) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific sectors/industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the fund’s portfolio. The fund had an average notional amount of approximately $2,700,000 on total return swap contracts for the reporting period. H) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the 40 fund which cannot be sold or repledged totaled $162,956 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $20,465 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. I) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $41,285,985. Certain of these securities were sold prior to the close of the reporting period and are included in Receivable for investments sold on the Statement of assets and liabilities. The fund received cash collateral of $42,497,017. J) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the Securities and Exchange Commission (the SEC). This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. 41 At July 31, 2011, the fund had a capital loss carryover of $40,356,576 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $29,538,095 July 31, 2017 10,818,481 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of losses on wash sale transactions, foreign currency gains and losses, the expiration of a capital loss carryover, net operating loss, income on swap contracts and restitution payments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $760,553 to decrease accumulated net investment loss and $739,157,621 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $738,397,068. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $66,973,119 Unrealized depreciation (14,951,837) Net unrealized appreciation 52,021,282 Capital loss carryforward (40,356,576) Cost for federal income tax purposes $341,771,524 N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion, 0.475% of any excess thereafter. 42 In addition, beginning with the fund’s thirteenth complete calendar month of operation under the management contract (January 2011), the monthly management fee consists of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment is determined based on performance over the thirty-six month period then ended or, if the management contract has not yet been effective for thirty-six complete calendar months, the period from the date the management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment is calculated by multiplying the performance adjustment rate and the fund’s average net assets over the performance period and the result is divided by twelve. The resulting dollar amount is added to, or subtracted from the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the Russell 1000 Growth Index, each measured over the performance period. The maximum annualized performance adjustment rates are +/– 0.12%. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.56% of the fund’s average net assets before an increase of $20,126 (0.01% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances.The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $1,361 under the expense offset arrangements and by $43,692 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $248, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. 43 Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $43,941 and $697 from the sale of classA and classM shares, respectively, and received $32,459 and $258 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received $21 and no monies on classA and classM redemptions, respectively. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $232,162,210 and $259,158,884, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period — $— Options opened 757,366 286,760 Options exercised — — Options expired (66,971) (128,953) Options closed (601,262) (115,914) Written options outstanding at the end of the reporting period 89,133 $41,893 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 1,488,558 $23,848,191 1,680,141 $23,075,904 Shares issued in connection with reinvestment of distributions — — 81,173 1,096,643 1,488,558 23,848,191 1,761,314 24,172,547 Shares repurchased (3,205,857) (51,750,487) (3,663,483) (50,183,806) Net decrease 44 Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 132,655 $1,987,038 210,585 $2,674,530 Shares issued in connection with reinvestment of distributions — 132,655 1,987,038 210,585 2,674,530 Shares repurchased (840,365) (12,483,566) (1,239,441) (15,727,420) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 74,208 $1,148,051 66,119 $846,853 Shares issued in connection with reinvestment of distributions — 74,208 1,148,051 66,119 846,853 Shares repurchased (163,972) (2,488,386) (172,151) (2,201,988) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 29,391 $474,269 16,372 $214,790 Shares issued in connection with reinvestment of distributions — — 28 362 29,391 474,269 16,400 215,152 Shares repurchased (44,701) (687,145) (60,970) (796,202) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 24,332 $402,204 6,107 $81,723 Shares issued in connection with reinvestment of distributions — — 45 597 24,332 402,204 6,152 82,320 Shares repurchased (4,707) (76,503) (3,571) (48,234) Net increase Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 366,964 $6,258,694 85,523 $1,187,350 Shares issued in connection with reinvestment of distributions — — 2,657 36,798 366,964 6,258,694 88,180 1,224,148 Shares repurchased (100,468) (1,715,521) (102,695) (1,463,639) Net increase (decrease) 45 Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $— Payables $9,230 Equity contracts Investments 213,629 Payables 53,735 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as Forward hedging instruments currency under ASC 815 Options Warrants* Futures contracts Swaps Total Foreign exchange contracts $— $— $— $(173,817) $— $(173,817) Equity contracts 121,341 481,758 (151,910) — 700,060 $1,151,249 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Warrants* contracts Swaps Total Foreign exchange contracts $— $— $8,279 $— $8,279 Equity contracts (174,334) (475,767) — (261,917) $(912,018) Total * For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $8,062 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $80,646,572 and $82,804,937, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $373,726 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam 46 funds. In May 2011, the fund received a payment of $6,683 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 47 Federal tax information (Unaudited) The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 48 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 49 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to 2008 assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2011, there were 106 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 50 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Robert J. Darretta Robert R. Leveille Putnam Investment John A. Hill Vice President and Management, LLC Paul L. Joskow Chief Compliance Officer One Post Office Square Kenneth R. Leibler Boston, MA 02109 Robert E. Patterson Mark C. Trenchard George Putnam, III Vice President and Investment Sub-Manager Robert L. Reynolds BSA Compliance Officer Putnam Investments Limited W. Thomas Stephens 57–59 St James’s Street Robert T. Burns London, England SW1A 1LD Officers Vice President and Robert L. Reynolds Chief Legal Officer Marketing Services President Putnam Retail Management James P. Pappas One Post Office Square Jonathan S. Horwitz Vice President Boston, MA 02109 Executive Vice President, Principal Executive Judith Cohen Custodian Officer, Treasurer and Vice President, Clerk and State Street Bank Compliance Liaison Assistant Treasurer and Trust Company Steven D. Krichmar Michael Higgins Legal Counsel Vice President and Vice President, Senior Associate Ropes & Gray LLP Principal Financial Officer Treasurer and Assistant Clerk Independent Registered Janet C. Smith Nancy E. Florek Public Accounting Firm Vice President, Assistant Vice President, Assistant Clerk, KPMG LLP Treasurer and Principal Assistant Treasurer and Accounting Officer Proxy Manager Trustees Jameson A. Baxter, Chair Beth S. Mazor Susan G. Malloy Ravi Akhoury Vice President Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis This report is for the information of shareholders of Putnam Growth Opportunities Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2011	$40,888	$	$4,000	$ — July 31, 2010	$38,048	$	$3,800	$ — For the fiscal years ended July 31, 2011and July 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,000 and $3,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit Fees July 31, 2011	$ — $ — $ — $ — July 31, 2010	$ — $ — $ — $ — Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: September 28, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: September 28, 2011 By (Signature and Title): /s/Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: September 28, 2011 UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2011 Date of reporting period:	August 1, 2010 — July 31, 2011 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Research Fund Annual report 7 | 31 | 11 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio manager 5 Your fund’s performance 10 Your fund’s expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 20 Financial statements 21 Federal tax information 48 About the Trustees 49 Officers 51 Message from the Trustees Dear Fellow Shareholder: In early August, equity markets around the world were rocked by indications of slowing economic growth and worsening debt issues in Europe and the United States. Significantly, Standard & Poor’s downgraded U.S. sovereign debt to AA+ from AAA on August 5. Markets did show signs of stabilizing after the initial shock wore off, but it seems clear that volatility will be with us in the near term. Putnam’s investment team believes the downgrade will have limited impact on the real economy today and that many investment opportunities still exist. Long-term investors are wise to seek the counsel of their financial advisors during volatile times and to remember that market volatility historically has served as an opportunity for nimble managers to both guard against risk and pursue new opportunities. We believe that Putnam’s active, research-intensive investment approach offers shareholders a potential advantage in this environment. We would like to thank John A. Hill, who has served as Chairman of the Trustees since 2000 and who continues on as a Trustee, for his service. We are pleased to announce that Jameson A. Baxter is the new Chair, having served as Vice Chair since 2005 and a Trustee since 1994. Ms. Baxter is President of Baxter Associates, Inc., a private investment firm, and Chair of the Mutual Fund Directors Forum. In addition, she serves as Chair Emeritus of the Board of Trustees of Mount Holyoke College, Director of the Adirondack Land Trust, and Trustee of the Nature Conservancy’s Adirondack Chapter. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Building a portfolio of best ideas Research is at the heart of investing. Whether it is undertaken by Wall Street firms or by Putnam’s in-house analysts, research is used by investment managers to assess whether a company’s stock is undervalued, overvalued, or on target at its current price. One approach to determining a company’s worth is to measure its tangible assets, such as physical plants or inventory. Other measures of worth are less quantifiable and may involve the evaluation of the company’s long-term competitive advantage, the expertise of its management team, or the success of its research and development efforts. Analysts consider these factors along with financial yardsticks such as the price-to-earnings ratio and earnings growth. By digging deep into the information available, analysts work to develop a set of expectations about the financial and competitive health of a specific company versus other firms in the industry — both in the United States and within the broader global marketplace. Of course, there is no foolproof way to uncover all information about a company, and surprises can always occur. Putnam’s equity analysts gather information from on-site interviews with company management and through meetings with sources who are able to provide additional information about the company’s true worth and likely future direction. By including Putnam Research Fund as part of a diversified portfolio, you are investing in what we like to call a “best ideas” fund: It represents the select stock picks of Putnam’s large-cap equity research analysts, incorporated into a single portfolio that can include both growth- and value-style stocks. Consider these risks before investing: Growth stocks may be more susceptible to earnings disappointments, and value stocks may fail to rebound. Putnam’s research analysts specialize in sectors and industries Consumer staples Broadcasting, lodging/tourism, department stores, retail, electronics, food, household goods, homebuilding, restaurants Energy Integrated oil and gas, drilling, exploration, equipment, services Financials Banking, brokerage, consumer finance, insurance, real estate investment trusts, mortgage finance Health care Biotechnology, equipment, pharmaceuticals, services Industrials Aerospace and defense, construction and farm machinery, electrical components, office services Technology Computer hardware/software, semiconductors, services Materials Gold, metals, paper products/packaging, specialty chemicals, steel Telecommunications Alternative carriers, wireless services Utilities Electric utilities, gas utilities, independent power producers Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 10–12 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your fund’s portfolio manager Aaron M. Cooper What drove Putnam Research Fund’s results for the annual period? For the 12-month period ending July 31, 2011, stock selection proved to be the key driver of relative returns in the portfolio. Across a number of sectors, including technology, energy, and consumer staples, our fundamental research focus on specific companies helped the fund perform nearly in line with its benchmark and surpass the return of its Lipper peer group average. The stock market endured volatility from a variety of angles. How did the fund fare in this environment? Stocks generally trended upward during the fiscal year, but there were pockets of volatility that caused markets to sink in unison, as well as key macroeconomic and political concerns that complicated the investment outlook at different moments for a variety of sectors. With its cross-sector discipline and fundamental research focus, however, the fund fared well despite these occasional headwinds. As an example, the health-care sector underperformed in 2010, but as the resolution of health-care reform took shape, much of the uncertainty that had weighed on the sector was removed, helping it outperform through the second half of the period. Another locus of volatility was the energy sector, where the shifting fortunes of commodity markets saw oil prices rise substantially and then fall markedly when macroeconomic fears were forcefully renewed as the period progressed. As a result of these fears, general market volatility intensified in May, when political concerns began to weigh heavily on stocks. This trend worsened, and just after the fiscal period-end, the last-minute agreement to raise the federal debt ceiling was followed This comparison shows your fund’s performance in the context of broad market indexes for the 12 months ended 7/31/11. See pages 4 and 10–12 for additional fund performance information. Index descriptions can be found on page 15. 5 closely by Standard & Poor’s unprecedented downgrade of U.S. Treasury debt from AAA to AA+, sparking a major market sell-off. The Federal Reserve, meanwhile, stated that its near-zero interest-rate policy would remain in place through the middle of 2013, and many market watchers saw this as a response to increased U.S. economic weakness. Which stocks contributed strong results? One of the biggest contributors was Atmel , which designs and manufactures semiconductor integrated circuits. As we mentioned in the fund’s most recent semiannual report, this company, which is under new management, sold off underperforming divisions and reinvested the proceeds to become the market-share leader in touch-screen microchip technology. We sold this holding at a profit before the end of 2010 at what we considered fair value. Another strong contributor was Philip Morris , a leading global tobacco company that has significantly benefited from its spin-off from Altria in 2008. The company’s management team has been able to increase its focus on innovation and speed up internal decision-making, which has made the stock more compelling. Recent consolidation within the industry, moreover, has created a strong global pricing environment that has boosted the company’s earnings. A third solid contributor was Priceline.com . This online discount travel company delivered strong earnings results in a difficult consumer environment. Bookings, particularly on the international level, have shot up from levels achieved in 2010, and the company has continued to increase margins while reinvesting in its infrastructure. Which stocks proved disappointing for the fund during the period? One notable detractor was technology company Hewlett-Packard [HP] . The stock deteriorated due to lack of growth in the Allocations are represented as a percentage of the fund’s net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any. Holdings and allocations may vary over time. 6 services, printing, and personal computer segments of its business. HP had underinvested in the services segment and recognized the need to devote resources to this area. Within the personal computer segment, capital spending for enterprise-level computer systems had slowed due to the negative economic environment. Although HP generates strong free cash flow, the challenges it faces have lessened its attractiveness, in our view. Our underweight position in IBM hurt relative results, as the stock of this bellwether technology company appreciated during the period. Although the company’s earnings-per-share growth is lower than that of its competitors, it is sometimes viewed as a relative safe haven because of its strong revenue stream. With the continued rise in oil prices through much of the period and with the development of new technology, investment by exploration and production energy companies in North America has continued to be strong. This trend lasted longer than we expected, and therefore we lagged slightly in investing in these companies. We have been building our position in Baker Hughes , an oil field services company based in Houston, Texas, for example, as we believe this company is positioned strongly to benefit from this trend. As we get deeper into the second half of 2011, what is your outlook for the stock market and the fund? The macroeconomic environment is increasingly uncertain, with economic and market volatility stemming from debt-related issues in the United States and Europe. At the same time, corporations are producing extremely This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 7/31/11. Short-term holdings are excluded. Holdings will vary over time. 7 strong earnings and cash flows, and stocks are trading at attractive valuations, with dividend yields exceeding that of the ten-year Treasuries. Many companies have significantly improved their cost structures and balance sheets since the prior downturn, and are positioned to capitalize as opportunities present themselves. Others companies are heavily exposed to emerging-market growth, which remains healthy despite the pressures in developed markets. We believe that Putnam Research Fund is well positioned in this environment, with its focus on bottom-up stock picking rather than employing an explicit macroeconomic prediction or methodology. With our deep understanding of individual companies’ growth prospects, business characteristics, and abilities to exploit uncertainties in the marketplace, we are increasing our exposure to companies in which we have the greatest long-term conviction. We are comfortable identifying cycle-to-cycle winners with company-specific growth levers that will take market share over a multi-year period and that are most capably managed. Through the market volatility, our process remains unchanged, and we are constantly updating our risk versus reward framework to identify mispriced securities. As correlations rise and the market treats many stocks similarly, these dislocations provide significant opportunities to buy into high-quality businesses at discounted valuations. With earnings and dividend yields at high levels, we are finding extremely good value in many companies that we believe could provide strong total returns for investors. Thank you, Aaron, for bringing us up to date. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Weightings are shown as a percentage of net assets. Chart data reflect a new calculation methodology that went into effect within the past six months. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Aaron M. Cooper joined Putnam as the Director of Global Equity Research in July 2011 and is a member of the management team of your fund. He holds an A.B. from Harvard University. A CFA charter-holder, he has been in the investment industry since 1999. Aaron manages your fund with a team of portfolio managers: Kelsey Chen, Steven Curbow, George Gianarikas, Ferat Ongoren, Walter Scully, and Michael Yogg. IN THE NEWS Lower corporate debt, higher profits, and record cash on hand are factors fueling a positive outlook for U.S. mergers and acquisitions, according to a recent study of the world’s 1,000 largest companies by KPMG International. Among the 338 U.S. companies in the survey, net debt is projected to decline 34% by June 2012, compared with a 19% decline projected for their global peers. Lower debt levels may enhance the ability of corporations to pursue acquisitions. U.S. corporations in general have also continued to report robust profits this year. Through August 9, of the 441 S&P 500 companies that had reported second-quarter earnings, 69.6% beat analyst estimates, according to Standard & Poor’s research. By the end of the first quarter, U.S. firms held nearly $2 trillion in cash on hand, which could be used to fund business expansion, dividends, stock buy-backs, or mergers and acquisitions. 9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2011, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 7/31/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.77% 6.37% 5.93% 5.93% 5.97% 5.97% 6.23% 6.00% 6.51% 6.96% 10 years 13.01 6.51 4.85 4.85 4.83 4.83 7.60 3.82 10.32 15.96 Annual average 1.23 0.63 0.47 0.47 0.47 0.47 0.74 0.38 0.99 1.49 5 years 10.11 3.81 5.99 3.99 6.05 6.05 7.45 3.67 8.81 11.58 Annual average 1.94 0.75 1.17 0.79 1.18 1.18 1.45 0.72 1.70 2.22 3 years 13.63 7.13 11.10 8.10 11.12 11.12 12.01 8.07 12.80 14.58 Annual average 4.35 2.32 3.57 2.63 3.58 3.58 3.85 2.62 4.10 4.64 1 year 19.24 12.37 18.40 13.40 18.41 17.41 18.77 14.59 19.06 19.66 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class B, C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Recent performance may have benefited from one or more legal settlements. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to class A shares. A short-term trading fee of 1% may apply to redemptions or exchanges from certain funds within the time period specified in the fund’s prospectus. 10 Comparative index returns For periods ended 7/31/11 Lipper Large-Cap Core Funds S&P 500 Index category average* Annual average (life of fund) 7.08% 6.47% 10 years 29.38 28.05 Annual average 2.61 2.35 5 years 12.56 10.60 Annual average 2.39 1.95 3 years 9.02 6.29 Annual average 2.92 1.99 1 year 19.65 17.68 Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/11, there were 1,068, 946, 811, 488, and 179 funds, respectively, in this Lipper category. Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the fund’s class B and class C shares would have been valued at $10,485 and $10,483, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the fund’s class M shares ($9,650 after sales charge) would have been valued at $10,382. A $10,000 investment in the fund’s class R and class Y shares would have been valued at $11,032 and $11,596, respectively. 11 Fund price and distribution information For the 12-month period ended 7/31/11 Distributions Class A Class B Class C Class M Class R Class Y Number 1 — — 1 1 1 Income $0.082 — — $0.013 $0.058 $0.120 Capital gains — Total — — Before After Net Net Before After Net Net sales sales asset asset sales sales asset asset Share value charge charge value value charge charge value value 7/31/10 $13.08 $13.88 $12.28 $12.33 $12.59 $13.05 $13.02 $13.16 7/31/11 15.51 16.46 14.54 14.60 14.94 15.48 15.44 15.62 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/11 Class A Class B Class C Class M Class R Class Y (inception dates) (10/2/95) (6/15/98) (2/1/99) (6/15/98) (1/21/03) (4/4/00) Before After Before After Net Net sales sales Before After Before After sales sales asset asset charge charge CDSC CDSC CDSC CDSC charge charge value value Annual average (life of fund) 6.94% 6.54% 6.11% 6.11% 6.14% 6.14% 6.41% 6.17% 6.68% 7.14% 10 years 11.96 5.56 3.86 3.86 3.93 3.93 6.56 2.85 9.24 14.81 Annual average 1.14 0.54 0.38 0.38 0.39 0.39 0.64 0.28 0.89 1.39 5 years 10.70 4.33 6.62 4.62 6.68 6.68 8.06 4.25 9.40 12.11 Annual average 2.05 0.85 1.29 0.91 1.30 1.30 1.56 0.84 1.81 2.31 3 years 15.32 8.68 12.78 9.78 12.80 12.80 13.57 9.60 14.47 16.20 Annual average 4.87 2.81 4.09 3.16 4.10 4.10 4.33 3.10 4.61 5.13 1 year 31.01 23.49 30.15 25.15 30.11 29.11 30.46 25.94 30.76 31.31 12 Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 7/31/10* 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Annualized expense ratio for the six-month period ended 7/31/11† 1.22% 1.97% 1.97% 1.72% 1.47% 0.97% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect projected expenses under a management contract effective 1/1/10. † For the fund’s most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from February 1, 2011, to July 31, 2011. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.06 $9.77 $9.77 $8.53 $7.30 $4.82 Ending value (after expenses) $1,003.20 $1,000.00 $1,000.00 $1,001.30 $1,002.60 $1,005.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 13 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended July 31, 2011, use the following calculation method. To find the value of your investment on February 1, 2011, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000*† $6.11 $9.84 $9.84 $8.60 $7.35 $4.86 Ending value (after expenses) $1,018.74 $1,015.03 $1,015.03 $1,016.27 $1,017.50 $1,019.98 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 7/31/11. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management (“Putnam Management”), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (“PAC”). The Board of Trustees, with the assistance of its Contract Committee, which consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (“Independent Trustees”), requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. Over the course of several months ending in June 2011, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided and other information developed with the assistance of the Board’s independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees on a number of occasions. At the Trustees’ June17, 2011 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your fund’s management, sub-management and sub-advisory contracts, effective July 1, 2011. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services, and • That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and totalexpenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In 16 reviewing management fees, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management or investment style, changes in Putnam Management’s operating costs, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Most of the open-end Putnam funds have new management contracts, with new fee schedules reflecting the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds, and performance fees for some funds. These new management contracts have been in effect for a little over a year — since January or, for a few funds, February, 2010. The Trustees approved the new management contracts on July 10, 2009, and fund shareholders subsequently approved the contracts by overwhelming majorities of the shares voted. Because these management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. Under its new management contract, your fund has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds had only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of further experience. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied during its fiscal year ending in 2010. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, investment-related expenses, interest, taxes, brokerage commissions and extraordinary expenses). Putnam Management’s support for these expense limitations was an important factor in the Trustees’ decision to approve the continuance of your fund’s management, sub-management and sub-advisory contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the 1st quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 3rd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2010 (the first quintile representing the least expensive funds and 17 the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2010 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of several investment oversight committees of the Trustees, which met on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each fund’s performance with various benchmarks and with the performance of competitive funds. 18 The Committee noted the substantial improvement in the performance of most Putnam funds during the 2009–2010 period and Putnam Management’s ongoing efforts to strengthen its investment personnel and processes. The Committee also noted the disappointing investment performance of some funds for periods ended December 31, 2010 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that its class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2010 (the first quartile representing the best-performing funds and the fourth quartile the worst-performingfunds): One-year period 1st Three-year period 1st Five-year period 3rd Over the one-year, three-year and five-year periods ended December 31, 2010, there were 1,069, 910 and 768 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft-dollar credits acquired through these means are used primarily to supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft-dollar credits continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management contract, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 19 Other information for shareholders Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section at putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2011, Putnam employees had approximately $350,000,000 and the Trustees had approximately $74,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 20 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 21 Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of Putnam Investment Funds: We have audited the accompanying statement of assets and liabilities of Putnam Research Fund (the fund), including the fund’s portfolio, as of July31, 2011, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2011 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Research Fund as of July 31, 2011, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 14, 2011 22 The fund’s portfolio 7/31/11 COMMON STOCKS (95.5%)* Shares Value Aerospace and defense (2.6%) Embraer SA ADR (Brazil) 24,334 $718,340 Goodrich Corp. 3,082 293,221 Honeywell International, Inc. 30,387 1,613,550 L-3 Communications Holdings, Inc. 8,568 677,900 Northrop Grumman Corp. 14,513 878,182 Precision Castparts Corp. 4,287 691,836 Safran SA (France) 20,094 831,335 Air freight and logistics (0.6%) FedEx Corp. 3,165 274,975 United Parcel Service, Inc. Class B 16,445 1,138,323 Airlines (0.2%) Delta Air Lines, Inc. † 16,518 130,327 United Continental Holdings, Inc. † 12,199 221,046 Automobiles (0.5%) Ford Motor Co. † 80,403 981,721 General Motors Co. † 3,018 83,538 Beverages (2.2%) Coca-Cola Co. (The) 26,694 1,815,459 Coca-Cola Enterprises, Inc. 77,421 2,176,304 PepsiCo, Inc. 12,198 781,160 Biotechnology (1.2%) Amgen, Inc. † 4,270 233,569 Celgene Corp. † 19,134 1,134,646 Dendreon Corp. † 17,394 641,839 Human Genome Sciences, Inc. † 11,413 239,787 United Therapeutics Corp. † 7,156 410,611 Capital markets (2.2%) Ameriprise Financial, Inc. 4,425 239,393 Bank of New York Mellon Corp. (The) 22,208 557,643 BlackRock, Inc. 1,712 305,524 Charles Schwab Corp. (The) 17,946 267,934 E*Trade Financial Corp. † 4,460 70,825 Federated Investors, Inc. 1,661 35,496 Franklin Resources, Inc. 2,605 330,731 Goldman Sachs Group, Inc. (The) 9,264 1,250,362 Invesco, Ltd. 8,272 183,473 Janus Capital Group, Inc. 3,343 28,215 Legg Mason, Inc. 2,734 80,434 Morgan Stanley 26,603 591,917 Northern Trust Corp. 4,344 195,067 State Street Corp. 8,999 373,189 T. Rowe Price Group, Inc. 4,652 264,234 23 COMMON STOCKS (95.5%)* cont. Shares Value Chemicals (2.4%) Air Products & Chemicals, Inc. 4,929 $437,350 Celanese Corp. Ser. A 7,160 394,731 CF Industries Holdings, Inc. 2,984 463,475 Dow Chemical Co. (The) 24,071 839,356 E.I. du Pont de Nemours & Co. 6,935 356,598 Huntsman Corp. 38,547 736,248 LyondellBasell Industries NV Class A (Netherlands) 13,678 539,734 Monsanto Co. 16,040 1,178,619 PPG Industries, Inc. 4,652 391,698 Commercial banks (2.6%) BB&T Corp. 6,904 177,295 Comerica, Inc. 6,446 206,465 Fifth Third Bancorp 30,452 385,218 First Horizon National Corp. 3,541 31,834 Huntington Bancshares, Inc. 17,036 102,983 KeyCorp 11,348 91,238 M&T Bank Corp. 1,350 116,424 PNC Financial Services Group, Inc. 9,553 518,632 Popular, Inc. (Puerto Rico) † 45,507 109,217 Regions Financial Corp. 15,837 96,447 SunTrust Banks, Inc. 5,673 138,932 U.S. Bancorp 34,363 895,500 Wells Fargo & Co. 94,723 2,646,561 Zions Bancorp. 5,605 122,750 Communications equipment (2.2%) Cisco Systems, Inc. 193,270 3,086,522 Juniper Networks, Inc. † 13,802 322,829 Qualcomm, Inc. 24,573 1,346,109 Sycamore Networks, Inc. † 7,352 144,834 Computers and peripherals (5.5%) Apple, Inc. † 17,841 6,966,554 Hewlett-Packard Co. 94,320 3,316,291 SanDisk Corp. † 38,313 1,629,452 Seagate Technology 10,485 145,637 Construction and engineering (0.2%) Fluor Corp. 2,154 136,844 KBR, Inc. 5,889 209,943 Consumer finance (0.8%) American Express Co. 18,792 940,352 Capital One Financial Corp. 8,219 392,868 Discover Financial Services 9,799 250,952 SLM Corp. 9,476 147,731 24 COMMON STOCKS (95.5%)* cont. Shares Value Containers and packaging (0.2%) Rock-Tenn Co. Class A 3,070 $188,682 Temple-Inland, Inc. 5,852 175,677 Diversified consumer services (0.4%) Apollo Group, Inc. Class A † 13,688 695,761 Career Education Corp. † 11,563 262,364 Diversified financial services (3.5%) Bank of America Corp. 181,473 1,762,103 Citigroup, Inc. 52,301 2,005,220 CME Group, Inc. 1,205 348,474 IntercontinentalExchange, Inc. † 1,318 162,509 JPMorgan Chase & Co. 71,146 2,877,856 Leucadia National Corp. 3,556 119,731 Moody’s Corp. 3,587 127,733 Nasdaq OMX Group, Inc. (The) † 2,689 64,724 NYSE Euronext 4,690 156,927 Diversified telecommunication services (2.9%) AT&T, Inc. 32,181 941,616 CenturyLink, Inc. 25,448 944,375 Verizon Communications, Inc. 127,198 4,488,817 Electric utilities (1.4%) Edison International 20,949 797,528 Entergy Corp. 9,575 639,610 Great Plains Energy, Inc. 32,111 647,679 PPL Corp. 33,700 940,230 Electrical equipment (0.6%) Cooper Industries PLC 9,550 499,561 GrafTech International, Ltd. † 29,581 569,730 Hubbell, Inc. Class B 6,006 357,177 Electronic equipment, instruments, and components (0.2%) Corning, Inc. 9,995 159,020 TE Connectivity, Ltd. (Switzerland) 11,521 396,668 Energy equipment and services (2.4%) Baker Hughes, Inc. 10,682 826,573 National Oilwell Varco, Inc. 18,188 1,465,407 Schlumberger, Ltd. 34,105 3,082,069 Food and staples retail (1.2%) Costco Wholesale Corp. 854 66,826 CVS Caremark Corp. 24,681 897,154 Walgreen Co. 8,763 342,108 Wal-Mart Stores, Inc. 26,165 1,379,157 25 COMMON STOCKS (95.5%)* cont. Shares Value Food products (0.7%) Archer Daniels-Midland Co. 6,294 $191,212 Diamond Foods, Inc. 4,872 348,786 Mead Johnson Nutrition Co. Class A 12,841 916,462 Health-care equipment and supplies (1.8%) Baxter International, Inc. 14,888 866,035 Becton, Dickinson and Co. 2,223 185,865 Boston Scientific Corp. † 28,838 206,480 CareFusion Corp. † 2,282 60,222 Covidien PLC (Ireland) 12,766 648,385 Edwards Lifesciences Corp. † 1,074 76,630 Intuitive Surgical, Inc. † 477 191,062 Medtronic, Inc. 11,720 422,506 St. Jude Medical, Inc. 13,712 637,608 Stryker Corp. 9,870 536,336 Teleflex, Inc. 695 41,860 Health-care providers and services (2.2%) Aetna, Inc. 28,335 1,175,619 AmerisourceBergen Corp. 4,892 187,413 Cardinal Health, Inc. 1,390 60,826 CIGNA Corp. 18,856 938,463 Coventry Health Care, Inc. † 4,096 131,072 Express Scripts, Inc. † 12,241 664,197 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 2,758 212,201 McKesson Corp. 2,299 186,495 Medco Health Solutions, Inc. † 2,931 184,301 Quest Diagnostics, Inc. 5,762 311,206 WellPoint, Inc. 11,854 800,738 Hotels, restaurants, and leisure (1.5%) Carnival Corp. 19,314 643,156 Las Vegas Sands Corp. † 4,322 203,912 McDonald’s Corp. 15,994 1,383,161 Wyndham Worldwide Corp. 28,407 982,598 Household durables (0.3%) Fortune Brands, Inc. 7,606 457,957 Newell Rubbermaid, Inc. 7,556 117,269 Household products (2.2%) Colgate-Palmolive Co. 17,081 1,441,295 Energizer Holdings, Inc. † 3,314 267,241 Procter & Gamble Co. (The) 49,894 3,067,982 Independent power producers and energy traders (0.9%) AES Corp. (The) † 84,920 1,045,365 Calpine Corp. † 60,731 986,879 26 COMMON STOCKS (95.5%)* cont. Shares Value Industrial conglomerates (2.8%) General Electric Co. 292,271 $5,234,574 Tyco International, Ltd. 20,457 906,041 Insurance (3.4%) ACE, Ltd. 6,970 466,851 Aflac, Inc. 19,711 907,889 Allstate Corp. (The) 15,770 437,144 AON Corp. 7,638 367,541 Assured Guaranty, Ltd. (Bermuda) 49,731 703,694 Berkshire Hathaway, Inc. Class B † 12,796 949,079 Chubb Corp. (The) 3,354 209,558 Everest Re Group, Ltd. 859 70,541 Hartford Financial Services Group, Inc. (The) 25,393 594,704 Marsh & McLennan Cos., Inc. 13,990 412,565 MBIA, Inc. † 26,734 245,953 MetLife, Inc. 19,719 812,620 Progressive Corp. (The) 6,126 120,560 Prudential Financial, Inc. 10,766 631,749 RenaissanceRe Holdings, Ltd. 1,100 76,549 Transatlantic Holdings, Inc. 1,600 81,936 XL Group PLC 21,848 448,321 Internet and catalog retail (1.2%) Amazon.com, Inc. † 6,153 1,369,166 Netflix, Inc. † 580 154,274 Priceline.com, Inc. † 2,047 1,100,570 Internet software and services (1.9%) Baidu, Inc. ADR (China) † 4,757 747,182 eBay, Inc. † 12,465 408,229 Google, Inc. Class A † 4,545 2,743,771 Monster Worldwide, Inc. † 1,947 22,858 Yahoo!, Inc. † 18,488 242,193 IT services (2.0%) Accenture PLC Class A 9,810 580,163 Automatic Data Processing, Inc. 7,548 388,647 Cognizant Technology Solutions Corp. † 4,514 315,393 Computer Sciences Corp. 2,344 82,696 Fidelity National Information Services, Inc. 4,067 122,091 Fiserv, Inc. † 2,168 130,860 IBM Corp. 6,270 1,140,200 Mastercard, Inc. Class A 1,424 431,828 Paychex, Inc. 4,872 137,537 Teradata Corp. † 1,985 109,096 Total Systems Services, Inc. 2,453 45,650 Visa, Inc. Class A 7,236 618,967 Western Union Co. (The) 9,558 185,521 27 COMMON STOCKS (95.5%)* cont. Shares Value Leisure equipment and products (0.4%) Hasbro, Inc. 24,684 $976,499 Life sciences tools and services (0.6%) Agilent Technologies, Inc. † 9,552 402,712 Life Technologies Corp. † 3,709 167,016 Thermo Fisher Scientific, Inc. † 11,001 661,050 Machinery (3.0%) Cummins, Inc. 3,528 370,017 Deere & Co. 7,915 621,407 Eaton Corp. 14,112 676,670 Ingersoll-Rand PLC 29,735 1,112,684 Joy Global, Inc. 2,860 268,611 Parker Hannifin Corp. 32,858 2,596,439 Stanley Black & Decker, Inc. 4,285 281,824 Timken Co. 13,768 601,249 Media (3.1%) CBS Corp. Class B 7,325 200,485 Comcast Corp. Class A 87,793 2,108,788 Interpublic Group of Companies, Inc. (The) 39,072 383,296 McGraw-Hill Cos., Inc. (The) 1,968 81,869 News Corp. Class A 66,086 1,058,698 Time Warner, Inc. 27,109 953,152 Viacom, Inc. Class B 8,129 393,606 Walt Disney Co. (The) 40,919 1,580,292 Metals and mining (0.8%) Cliffs Natural Resources, Inc. 3,936 353,532 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 24,780 1,312,349 Multiline retail (1.2%) Dollar General Corp. † 10,753 338,289 Kohl’s Corp. 13,625 745,424 Nordstrom, Inc. 11,073 555,422 Target Corp. 19,649 1,011,727 Multi-utilities (1.0%) Ameren Corp. 48,233 1,390,075 PG&E Corp. 20,357 843,391 Office electronics (0.1%) Xerox Corp. 21,168 197,497 Oil, gas, and consumable fuels (10.0%) Anadarko Petroleum Corp. 11,615 958,934 Apache Corp. 17,343 2,145,676 Chevron Corp. 23,138 2,406,815 CONSOL Energy, Inc. 10,991 589,118 Exxon Mobil Corp. 97,315 7,764,764 Hess Corp. 23,626 1,619,799 28 COMMON STOCKS (95.5%)* cont. Shares Value Oil, gas, and consumable fuels cont. Newfield Exploration Co. † 22,631 $1,525,782 Noble Energy, Inc. 14,645 1,459,814 Occidental Petroleum Corp. 18,683 1,834,297 Southwestern Energy Co. † 8,027 357,683 Sunoco, Inc. 28,859 1,173,118 Paper and forest products (0.1%) International Paper Co. 10,113 300,356 Personal products (0.5%) Avon Products, Inc. 18,822 493,701 Estee Lauder Cos., Inc. (The) Class A 4,891 513,115 Pharmaceuticals (5.1%) Abbott Laboratories 23,526 1,207,354 Auxilium Pharmaceuticals, Inc. † 38,716 725,538 Hospira, Inc. † 1,308 66,865 Johnson & Johnson 55,170 3,574,464 Merck & Co., Inc. 61,369 2,094,524 Pfizer, Inc. 185,381 3,566,730 Professional services (0.1%) Dun & Bradstreet Corp. (The) 749 54,340 Equifax, Inc. 1,858 63,841 Robert Half International, Inc. 2,224 60,893 Real estate investment trusts (REITs) (1.6%) American Capital Agency Corp. 1,222 34,118 Digital Realty Trust, Inc. 20,421 1,249,969 HCP, Inc. 18,471 678,440 Invesco Mortgage Capital, Inc. 1,140 22,321 MFA Financial, Inc. 8,855 66,324 Prologis, Inc. 19,773 704,512 Simon Property Group, Inc. 5,893 710,165 Road and rail (0.1%) Hertz Global Holdings, Inc. † 22,834 321,274 Semiconductors and semiconductor equipment (2.1%) Advanced Micro Devices, Inc. † 52,249 383,508 Cymer, Inc. † 15,024 661,507 First Solar, Inc. † 12,230 1,445,953 Intel Corp. 30,731 686,223 JinkoSolar Holding Co., Ltd. ADR (China) † 10,711 232,643 Lam Research Corp. † 13,896 568,068 Texas Instruments, Inc. 24,424 726,614 Software (3.4%) Adobe Systems, Inc. † 19,604 543,423 Autodesk, Inc. † 1,439 49,502 BMC Software, Inc. † 8,094 349,823 29 COMMON STOCKS (95.5%)* cont. Shares Value Software cont. CA, Inc. 6,865 $153,090 Citrix Systems, Inc. † 2,554 183,990 Microsoft Corp. 121,529 3,329,895 Oracle Corp. 83,076 2,540,464 Red Hat, Inc. † 1,975 83,108 Salesforce.com, Inc. † 2,088 302,154 Specialty retail (2.2%) Bed Bath & Beyond, Inc. † 22,122 1,293,916 Best Buy Co., Inc. 18,799 518,852 CarMax, Inc. † 2,088 66,753 Limited Brands, Inc. 3,025 114,527 Lowe’s Cos., Inc. 49,001 1,057,437 Office Depot, Inc. † 41,974 158,662 OfficeMax, Inc. † 10,065 71,260 Staples, Inc. 26,651 428,015 TJX Cos., Inc. (The) 15,160 838,348 Urban Outfitters, Inc. † 11,818 384,558 Textiles, apparel, and luxury goods (0.6%) Coach, Inc. 8,560 552,634 Hanesbrands, Inc. † 11,110 338,966 NIKE, Inc. Class B 4,012 361,682 Thrifts and mortgage finance (—%) Hudson City Bancorp, Inc. 5 41 People’s United Financial, Inc. 890 11,285 Tobacco (2.4%) Lorillard, Inc. 10,148 1,077,921 Philip Morris International, Inc. 58,649 4,174,049 Wireless telecommunication services (0.2%) American Tower Corp. Class A † 7,568 397,547 Total common stocks (cost $205,575,797) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (—%)* strike price amount Value Caterpillar, Inc. (Call) Aug-11/$120.00 91,788 $5,452 General Electric Co. (Call) Sep-11/21.00 175,015 8,788 Ingersoll-Rand PLC (Call) Sep-11/55.00 189,304 568 Total purchased options outstanding (cost $105,854) 30 SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value U. S. Treasury Bills for an effective yield of 0.16%, November 17, 2011 # $425,000 $424,796 U. S. Treasury Bills for effective yields from 0.23% to 0.24%, October 20, 2011 # 625,000 624,803 Putnam Money Market Liquidity Fund 0.05% e 8,717,737 8,717,737 Total short-term investments (cost $9,767,193) TOTAL INVESTMENTS Total investments (cost $215,448,844) Key to holding’s abbreviations ADR American Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2010 through July 31, 2011 (the reporting period). * Percentages indicated are based on net assets of $219,135,634. † Non-income-producing security. # These securities, in part or in entirety, were pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $1,196 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. FUTURES CONTRACTS OUTSTANDING at 7/31/11 Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 20 $6,442,000 Sep-11 $74,400 Total TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/11 Upfront Fixed payments Total return Swap counterparty / premium Termination received (paid) by received by Unrealized Notional amount received (paid) date fund per annum or paid by fund depreciation Goldman Sachs International baskets 475 $— 4/9/12 (1 month USD- A basket $(1,196) LIBOR-BBA plus (GSCBPBAT) 40 bps) of common stocks Total 31 Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 — Valuations based on quoted prices for identical securities in active markets. Level 2 — Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 — Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer discretionary $25,008,604 $— $— Consumer staples 19,949,932 — — Energy 27,209,849 — — Financials 30,785,542 — — Health care 23,852,225 — — Industrials 21,580,819 831,335 — Information technology 38,404,260 — — Materials 7,668,405 — — Telecommunication services 6,772,355 — — Utilities 7,290,757 — — Total common stocks — Purchased options outstanding — 14,808 — Short-term investments 8,717,737 1,049,599 — Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Futures contracts $74,400 $— $— Total return swap contracts — (1,196) — Totals by level $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 32 Statement of assets and liabilities 7/31/11 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $206,731,107) $210,418,490 Affiliated issuers (identified cost $8,717,737) (Notes 1 and 6) 8,717,737 Cash 30,006 Dividends, interest and other receivables 348,897 Receivable for shares of the fund sold 9,594 Receivable for investments sold 3,825,263 Total assets LIABILITIES Payable for variation margin (Note 1) 42,000 Payable for investments purchased 3,658,097 Payable for shares of the fund repurchased 41,001 Payable for compensation of Manager (Note 2) 107,464 Payable for investor servicing fees (Note 2) 56,632 Payable for custodian fees (Note 2) 15,511 Payable for Trustee compensation and expenses (Note 2) 124,526 Payable for administrative services (Note 2) 1,175 Payable for distribution fees (Note 2) 65,456 Unrealized depreciation on swap contracts (Note 1) 1,196 Other accrued expenses 101,295 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $348,187,342 Undistributed net investment income (Note 1) 304,706 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (133,117,045) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,760,631 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($183,969,212 divided by 11,857,973 shares) $15.51 Offering price per class A share (100/94.25 of $15.51)* $16.46 Net asset value and offering price per class B share ($14,077,517 divided by 968,292 shares)** $14.54 Net asset value and offering price per class C share ($11,443,470 divided by 783,934 shares)** $14.60 Net asset value and redemption price per class M share ($4,084,396 divided by 273,474 shares) $14.94 Offering price per class M share (100/96.50 of $14.94)* $15.48 Net asset value, offering price and redemption price per class R share ($142,613 divided by 9,238 shares) $15.44 Net asset value, offering price and redemption price per class Y share ($5,418,426 divided by 346,991 shares) $15.62 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 33 Statement of operations Year ended 7/31/11 INVESTMENT INCOME Dividends (net of foreign tax of $4,662) $3,962,885 Interest (including interest income of $11,209 from investments in affiliated issuers) (Note 6) 13,520 Securities lending (Note 1) 918 Total investment income EXPENSES Compensation of Manager (Note 2) 1,276,090 Investor servicing fees (Note 2) 735,078 Custodian fees (Note 2) 30,266 Trustee compensation and expenses (Note 2) 19,442 Administrative services (Note 2) 6,782 Distribution fees — Class A (Note 2) 475,104 Distribution fees — Class B (Note 2) 170,040 Distribution fees — Class C (Note 2) 117,249 Distribution fees — Class M (Note 2) 31,726 Distribution fees — Class R (Note 2) 632 Other 151,626 Total expenses Expense reduction (Note 2) (18,258) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 30,500,486 Net realized gain on swap contracts (Note 1) 164,368 Net realized gain on futures contracts (Note 1) 918,520 Net realized loss on foreign currency transactions (Note 1) (121) Net realized gain on written options (Notes 1 and 3) 385 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 44 Net unrealized appreciation of investments, futures contracts, written options and swap contracts during the year 6,781,778 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/11 Year ended 7/31/10 Operations: Net investment income $981,546 $970,441 Net realized gain on investments and foreign currency transactions 31,583,638 24,998,174 Net unrealized appreciation of investments and assets and liabilities in foreign currencies 6,781,822 4,540,940 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (1,039,218) (1,493,699) Class B — (3,972) Class C — (25,738) Class M (3,872) (17,884) Class R (480) (699) Class Y (33,260) (38,836) From return of capital Class A — (121,001) Class B — (322) Class C — (2,085) Class M — (1,449) Class R — (57) Class Y — (3,146) Increase in capital from settlement payments (Note 7) 351,925 — Redemption fees (Note 1) 383 110 Decrease from capital share transactions (Note 4) (40,745,686) (34,196,225) Total decrease in net assets NET ASSETS Beginning of year 221,258,836 226,654,284 End of year (including undistributed net investment income and distributions in excess of net investment income of $304,706 and $32,130, respectively) The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Net asset Net realized Ratio of net investment value, and unrealized Total from From Total return Net assets, of expenses income (loss) beginning Net investment gain (loss) investment net investment From Total Redemption Non-recurring Net asset value, at net asset end of period to average to average Portfolio Period ended of period income (loss) a on investments operations income return of capital distributions fees e reimbursements end of period value (%) b (in thousands) netassets (%) c netassets (%) turnover (%) Class A July 31, 2011 .08 2.41 (.08) — — .02 f 1.23 .53 99 July 31, 2010 .07 1.53 (.10) (.01) — — 1.26 d .53 d 106 July 31, 2009 .11 (2.41) g (.10) — — — (16.26) g 1.18 d 1.04 d 130 July 31, 2008 .08 (2.78) (.05) — — — 1.24 d .51 d 119 July 31, 2007 .06 2.20 (.02) — — — 1.25 d .40 d 79 Class B July 31, 2011 (.03) 2.27 — .02 f 1.98 (.21) 99 July 31, 2010 (.02) 1.43 — e — e — e — — 2.01 d (.20) d 106 July 31, 2009 .03 (2.25) g — (16.96) g 1.93 d .31 d 130 July 31, 2008 (.04) (2.60) — 1.99 d (.24) d 119 July 31, 2007 (.05) 2.06 — 2.00 d (.35) d 79 Class C July 31, 2011 (.03) 2.28 — .02 f 1.98 (.22) 99 July 31, 2010 (.03) 1.45 (.03) — e — — 2.01 d (.22) d 106 July 31, 2009 .03 (2.26) g — (16.93) g 1.93 d .29 d 130 July 31, 2008 (.04) (2.62) — 1.99 d (.24) d 119 July 31, 2007 (.05) 2.08 — 2.00 d (.35) d 79 Class M July 31, 2011 — e 2.34 (.01) — — .02 f 1.73 .03 99 July 31, 2010 — e 1.47 (.05) — e — — 1.76 d .03 d 106 July 31, 2009 .05 (2.30) g (.02) — — — (16.69) g 1.68 d .54 d 130 July 31, 2008 — e (2.67) — 1.74 d .01 d 119 July 31, 2007 (.02) 2.12 — 1.75 d (.10) d 79 Class R July 31, 2011 .04 2.42 (.06) — — .02 f 1.48 .28 99 July 31, 2010 .04 1.52 (.08) (.01) — — 1.51 d .28 d 106 July 31, 2009 .09 (2.40) g (.06) — — — (16.51) g 1.43 d .77 d 130 July 31, 2008 .04 (2.76) (.01) — — — 1.49 d .27 d 119 July 31, 2007 .02 2.19 — 1.50 d .12 d 79 Class Y July 31, 2011 .12 2.44 (.12) — — .02 f .98 .77 99 July 31, 2010 .10 1.54 (.13) (.01) — — 1.01 d .78 d 106 July 31, 2009 .14 (2.43) g (.15) — — — (16.04) g .93 d 1.30 d 130 July 31, 2008 .12 (2.80) (.10) — — — .99 d .76 d 119 July 31, 2007 .11 2.21 (.06) — — — 1.00 d .64 d 79 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to July 31, 2010 certain fund expenses were waived in connection with the fund’s investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts: Percentage of average net assets July 31, 2010 0.03% July 31, 2009 0.27 July 31, 2008 0.03 July 31, 2007 <0.01 e Amount represents less than $0.01 per share. f Reflects a non-recurring reimbursal related to restitution amounts in connection with a distribution plan approved by the SEC which amounted to $0.02 per share outstanding on July 21, 2011. Also reflects a non-recurring reimbursal related to short-term trading related lawsuits, which amounted to less than $0.01 per share outstanding on May 11, 2011 (Note 7). g Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to the following amounts per share outstanding on March 13, 2009: Per share Class A $0.15 Class B 0.14 Class C 0.14 Class M 0.14 Class R 0.15 Class Y 0.15 This payment resulted in an increase to total returns of 1.08% for the year ended July 31, 2009. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 7/31/11 Note 1: Significant accounting policies Putnam Research Fund (the fund) is a diversified series of Putnam Investment Funds (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing mainly in common stocks (growth or value stocks or both) of large U.S. companies that Putnam Investment Management, LLC (Putnam Management), the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers classA, classB, classC, classM, classR and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares have a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. ClassR shares, which are not available to all investors, are sold at net asset value. The expenses for classA, classB, classC, classM and classR shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC, classM and classR shares, but do not bear a distribution fee. ClassY shares are not available to all investors. A 1.00% redemption fee may apply on any shares that are redeemed (either by selling or exchanging into another fund) within 7 days of purchase. The redemption fee is accounted for as an addition to paid-in-capital. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from August 1, 2010 through July 31, 2011. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. 39 To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the funds books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. E) Futures contracts The fund uses futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures 40 against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Futures contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding number of contracts on futures contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. F) Options contracts The fund uses options contracts to enhance returns on securities owned. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Written option contracts outstanding at period end, if any, are listed after the funds portfolio. See Note 3 for the volume of written options contracts activity for the reporting period. The fund had an average contract amount of approximately 200,000 on purchased options contracts for the reporting period. G) Total return swap contracts The fund entered into total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount to gain exposure to specific markets/countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. Total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The funds maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. Total return swap contracts outstanding at period end, if any, are listed after the funds portfolio. The fund had an average notional amount of approximately $200,000 on total return swap contracts for the reporting period. H) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $119,001 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such 41 early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund did not have a net liability position on derivative contracts subject to the Master Agreements. I) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. J) Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. K) Line of credit The fund participates, along with other Putnam funds, in a $325 million unsecured committed line of credit and a $185 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.02% of the committed line of credit and $50,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.13% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. L) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At July 31, 2011, the fund had a capital loss carryover of $132,754,623 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $81,950,908 July 31, 2017 50,803,715 July 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. 42 M) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, the expiration of a capital loss carryover, unrealized gains and losses on certain futures contracts, income on swap contracts and restitution payments. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $432,120 to decrease distributions in excess of net investment income and $260,209,487 to decrease paid-in-capital, with a decrease to accumulated net realized loss of $259,777,367. The tax basis components of distributable earnings as of the close of the reporting period were as follows: Unrealized appreciation $18,134,700 Unrealized depreciation (14,735,339) Net unrealized appreciation 3,399,361 Undistributed ordinary income 303,502 Capital loss carryforward (132,754,623) Cost for federal income tax purposes $215,736,866 N) Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.710% of the first $5 billion, 0.660% of the next $5 billion, 0.610% of the next $10 billion, 0.560% of the next $10 billion, 0.510% of the next $50 billion, 0.490% of the next $50 billion, 0.480% of the next $100 billion, 0.475% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2012, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. 43 The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the fund’s retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $799 under the expense offset arrangements and by $17,459 under the brokerage/service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $155, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its classA, classB, classC, classM and classR shares pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to classA, classB, classC, classM and classR shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $12,705 and $384 from the sale of classA and classM shares, respectively, and received $17,758 and $175 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of classA and classM shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA and classM redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $213,119,205 and $252,757,485, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 44 Written option transactions during the reporting period are summarized as follows: Contract amounts Premiums received Written options outstanding at the beginning of the reporting period 8,333 $7,500 Options opened 110,136 20,400 Options exercised — — Options expired (68,545) (25,476) Options closed (49,924) (2,424) Written options outstanding at the end of the reporting period — $— Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 7/31/11 Year ended 7/31/10 ClassA Shares Amount Shares Amount Shares sold 765,465 $11,492,968 1,261,410 $16,350,354 Shares issued in connection with reinvestment of distributions 66,291 976,341 120,074 1,545,675 831,756 12,469,309 1,381,484 17,896,029 Shares repurchased (3,055,879) (44,770,512) (2,818,508) (36,471,822) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassB Shares Amount Shares Amount Shares sold 77,104 $1,082,576 110,268 $1,331,384 Shares issued in connection with reinvestment of distributions — — 341 4,147 77,104 1,082,576 110,609 1,335,531 Shares repurchased (617,397) (8,684,601) (1,156,326) (14,060,790) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassC Shares Amount Shares Amount Shares sold 53,467 $746,973 30,749 $381,710 Shares issued in connection with reinvestment of distributions — — 2,105 25,677 53,467 746,973 32,854 407,387 Shares repurchased (140,422) (1,969,887) (155,894) (1,920,200) Net decrease 45 Year ended 7/31/11 Year ended 7/31/10 ClassM Shares Amount Shares Amount Shares sold 9,036 $132,024 9,842 $125,634 Shares issued in connection with reinvestment of distributions 264 3,749 1,504 18,704 9,300 135,773 11,346 144,338 Shares repurchased (50,370) (726,050) (77,685) (988,784) Net decrease Year ended 7/31/11 Year ended 7/31/10 ClassR Shares Amount Shares Amount Shares sold 3,198 $47,531 2,304 $30,135 Shares issued in connection with reinvestment of distributions 33 480 59 756 3,231 48,011 2,363 30,891 Shares repurchased (1,836) (25,485) (3,423) (44,967) Net increase (decrease) Year ended 7/31/11 Year ended 7/31/10 ClassY Shares Amount Shares Amount Shares sold 95,915 $1,511,041 33,464 $431,018 Shares issued in connection with reinvestment of distributions 2,214 32,747 3,184 41,199 98,129 1,543,788 36,648 472,217 Shares repurchased (39,974) (595,581) (77,042) (996,055) Net increase (decrease) Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Investments, Receivables, Net assets — Unrealized appreciation/ Equity contracts (depreciation) $89,208* Payables $1,196 Total * Includes cumulative appreciation/depreciation of futures contracts as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. 46 The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants † Futures Swaps Total Equity contracts $44,853 $46,225 $918,520 $164,368 $1,173,966 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Options Warrants † Futures Swaps Total Equity contracts $(81,796) $(1,495) $(93,007) $(33,310) $(209,608) Total † For the reporting period, the transaction volume for warrants was minimal. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $11,209 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $76,783,405 and $76,860,798, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the Securities and Exchange Commission (the SEC) and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. In July 2011, the fund recorded a receivable of $342,957 related to restitution amounts in connection with a distribution plan approved by the SEC. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. In May 2011, the fund received a payment of $8,968 related to settlement of those lawsuits. This amount is reported in the Increase in capital from settlement payments line on the Statement of changes in net assets. Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 8: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 47 Federal tax information (Unaudited) The fund designated 100% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended July 31, 2011, the fund hereby designates 100%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended July 31, 2011, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $538 of distributions paid as qualifying to be taxed as interest-related dividends, and no amount to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2012 will show the tax status of all distributions paid to your account in calendar 2011. 48 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services; RAGE Frameworks, Inc., a private software company Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, a Born 1955 a strategic consultant to domestic energy firms and direct domestic exploration Trustee since 2010 investor in energy projects. Trustee of Mount Holyoke and production College and member of the Investment Committee for the company; UniSource college’s endowment. Former Chair and current board Energy Corporation, member of Girls Incorporated of Metro Denver. Member of an Arizona utility; CVR the Finance Committee, The Children’s Hospital of Denver. Energy, a petroleum refiner and fertilizer manufacturer; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment None Born 1943 firm. Chair of Mutual Fund Directors Forum. Chair Emeritus Trustee since 1994, of the Board of Trustees of Mount Holyoke College. Vice Chair from 2005 Director of the Adirondack Land Trust and Trustee of the to 2011, and Chair Nature Conservancy’s Adirondack Chapter. since 2011 Charles B. Curtis Former President and Chief Operating Officer of the Edison International; Born 1940 Nuclear Threat Initiative, a private foundation dealing Southern California Trustee since 2001 with national security issues. Senior Advisor to the Center Edison for Strategic and International Studies. Member of the Council on Foreign Relations. Robert J. Darretta Health Care Industry Advisor to Permira, a global private UnitedHealth Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnson’s Chief Financial Officer for a decade. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman from 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and to 2011 Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 49 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics, Emeritus at the and power services; Massachusetts Institute of Technology (MIT). Prior to Exelon Corporation, an 2007, served as the Director of the Center for Energy and energy company focused Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of England’s largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanadaPipelines Born 1942 Cascade, LLC, a paper, forest products, and timberland Ltd., an energy Trustee from 1997 to assets company, in December 2008. Prior to 2010, infrastructure company and since 2009 Director of Boise Inc., a manufacturer of paper and packaging products. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2011, there were 106 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 50 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Robert T. Burns (Born 1961) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2011 Since 2004 General Counsel, Putnam Investments and Putnam Management Steven D. Krichmar (Born 1958) Vice President and Principal Financial Officer James P. Pappas (Born 1953) Since 2002 Vice President Chief of Operations, Putnam Investments and Since 2004 Putnam Management Director of Trustee Relations, Putnam Investments and Putnam Management Janet C. Smith (Born 1965) Vice President, Assistant Treasurer and Judith Cohen (Born 1945) Principal Accounting Officer Vice President, Clerk and Assistant Treasurer Since 2007 Since 1993 Director of Fund Administration Services, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin’ Brands (2008– Manager of Trustee Relations, Putnam 2010); Senior Financial Analyst, Old Mutual Asset Investments and Putnam Management Management (2007–2008); Senior Financial Analyst, Putnam Investments (1999–2007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Assistant Chief Compliance Officer, Putnam Investments, Treasurer and Proxy Manager Putnam Management, and Putnam Retail Since 2000 Management Susan G. Malloy (Born 1957) Mark C. Trenchard (Born 1962) Vice President and Assistant Treasurer Vice President and BSA Compliance Officer Since 2007 Since 2002 Director of Accounting & Control Services, Director of Operational Compliance, Putnam Management Putnam Investments and Putnam Retail Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees Beth S. Mazor Putnam Investment Jameson A. Baxter, Chair Vice President Management, LLC Ravi Akhoury One Post Office Square Barbara M. Baumann Robert R. Leveille Boston, MA 02109 Charles B. Curtis Vice President and Robert J. Darretta Chief Compliance Officer Investment Sub-Manager John A. Hill Putnam Investments Limited Paul L. Joskow Mark C. Trenchard 57–59 St James’s Street Kenneth R. Leibler Vice President and London, England SW1A 1LD Robert E. Patterson BSA Compliance Officer George Putnam, III Investment Sub-Advisor Robert L. Reynolds Robert T. Burns The Putnam Advisory W. Thomas Stephens Vice President and Company, LLC Chief Legal Officer One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds James P. Pappas President Vice President Marketing Services Putnam Retail Management Jonathan S. Horwitz Judith Cohen One Post Office Square Executive Vice President, Vice President, Clerk and Boston, MA 02109 Principal Executive Assistant Treasurer Officer, Treasurer and Custodian Compliance Liaison Michael Higgins State Street Bank Vice President, Senior Associate and Trust Company Steven D. Krichmar Treasurer and Assistant Clerk Vice President and Legal Counsel Principal Financial Officer Nancy E. Florek Ropes & Gray LLP Vice President, Assistant Clerk, Janet C. Smith Assistant Treasurer and Independent Registered Vice President, Assistant Proxy Manager Public Accounting Firm Treasurer and Principal KPMG LLP Accounting Officer Susan G. Malloy Vice President and Assistant Treasurer This report is for the information of shareholders of Putnam Research Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The fund’s principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund’s investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. In July 2011, the Code of Ethics of Putnam Investments was updated to reflect several technical, administrative and non-substantive changes resulting from changes in employee titles. Item 3. Audit Committee Financial Expert: The Funds’ Audit and Compliance Committee is comprised solely of Trustees who are “independent” (as such term has been defined by the Securities and Exchange Commission (“SEC”) in regulations implementing Section 407 of the Sarbanes-Oxley Act (the “Regulations”)). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an “audit committee financial expert” (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund’s independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2011	$42,821	$ —	$4,000	$ — July 31, 2010	$39,777	$ —	$3,800	$ — For the fiscal years ended July 31, 2011and July 31, 2010, the fund’s independent auditor billed aggregate non-audit fees in the amounts of $4,000 and $3,800 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund’s last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund’s last two fiscal years for services traditionally performed by the fund’s auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund’s last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds’ independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds’ independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund’s independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
